     Case 2:19-cv-10356-WBV-JVM Document 61 Filed 09/24/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


DEBORAH A. GAUDET, ET AL.                         CIVIL ACTION

VERSUS                                            NO. 19-10356-WBV-JVM

HOWARD L. NATIONS, APC, ET AL.                    SECTION: D (1)



                                    ORDER
      Considering Rueb & Motta APLC’s and the Rueb Law Firm, APLC’s Motion to

Join in The Nicks Law Firm, LLC’s Motion to Dismiss And/Or to Strike Class

Allegations of First Amended Complaint (R. Doc. 59);

      IT IS HEREBY ORDERED that the Motion is GRANTED, and defendants,

Rueb & Motta APLC and The Rueb Law Firm, APLC, have joined in The Nicks Law

Firm, LLC’s Motion to Dismiss And/Or to Strike Class Allegations of First Amended

Complaint (R. Doc. 57).

       New Orleans, Louisiana, September 24, 2019.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
